DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed August 17, 2021.  Claims 
1, 3-5,7-10,21-32 are pending, in which claims 21-32 have been newly added.  Claims 2 and 6 and non-elected claims 11-20 were canceled. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1,3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohuchi (6,107,164).
Re-claim 1, Ohuchi teaches (at Figs 3A-4C,5; col 3, line 3 to col 4; Figs 2A-2D, lines 40-67) a process comprising: providing a workpiece having a first major surface and a second major surface opposite the first major surface, wherein the workpiece includes: a base substrate 10 (Fig 3A); and a plurality of layers (e.g. 2,3 in Fig 3A, col 3; 11-14 in Figs 2A-2D, lines 40-67) overlying the base substrate, wherein the plurality of layers is closer to the first major surface than the second major surface; forming a spacer structure 4 (Fig 3A-3C; col 3, lines 9-58) overlying the plurality of layers; forming a first polymer support layer 23 (Fig 3C, col 3, lines 25-35 for the resin 23 as a polymer material) along the first major surface of the workpiece and over the spacer structure 4; removing at least 50% of a thickness of the base substrate 10 (col 3, lines 22 for 600 micron original 


Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salih (2018/0033669).  
Re-claim 27, Salih teaches a process comprising: providing a workpiece (paragraphs 29-32; Fig 1) having a first major surface and a second major surface opposite the first major surface, wherein the workpiece includes: a base substrate 102 including a monocrystalline Group 14 wafer (paragraphs 29,31); and a plurality of layers (Fig 1; e.g. 122,124,126,128 to 192; para 29-34) overlying the base substrate 102, wherein the plurality of layers is closer to the first major surface than the second major surface, and the plurality of layers is part of a high-electron mobility transistor (para 32 for HEMT); forming a first polymer support layer 200 (Fig 1, para 35) along the first .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (6,107,164) taken with Farnworth (7,221,059) and/or Grivna (2018/0254259).
  Ohuchi teaches (at Figs 3A-4C,5; col 3, line 3 to col 4; Figs 2A-2D, lines 40-67) the process, as applied to claims 1-6,8 above and fully repeated herein; Re-claim 5, wherein Ohuchi teaches removing at least 50% of the thickness of the base substrate to provide the second major surface of the workpiece. and singulating the workpiece into a plurality of dies 1 (Figs 4B-4C,5; col 4, line 46-53) after removing at least 50% of the thickness of the base substrate.
Re-claim 5: Ohuchi already teaches removing at least 50% of the thickness of the base substrate to provide the second major surface of the workpiece, but lacks forming a second polymer support layer along the second major surface.   
However, Farnworth teaches at (Figs 1H-1K; col 12, line 28 to col 14, line 61) further comprising forming a second polymer support layer 38P (Fig 1I, col 12, line 65 to col 13, line 34) along the second major surface after removing at least 50% of the thickness of the base substrate 12 (col 12, lines 41-56 for at least 50% by removing 18 mils from initial thickness of 28 mils of the base substrate 12) and before singulating the workpiece (Fig 1K, col 14, lines 19-61). Grivna teaches forming a second polymer support layer 140a (Fig 2e, para 22) along the second major surface after removing at least 50% of the thickness of the base substrate 102 
(paragraph 21 for after removing to leave 25-200 micron thickness of the base substrate 102 from initial thickness of 800 microns at paragraph 14) and before singulating the workpiece (Fig 2f, para 23).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process of Ohuchi by forming the second polymer support layer along the second major surface after removing the thickness of the base substrate and before singulating the workpiece, as taught by Farnworth and/or Grivna.  This is because of the desirability to employ the second polymer support layer to provide the support and the planar structure in the back side of the workpiece before singulating the workpiece into the plurality of dies, thereby improving the reliability of the dies.  

 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (6,107,164) taken with Grivna (2018/0254259) and Salih (2018/0033669).  
  Ohuchi teaches (at Figs 3A-4C,5; col 3, line 3 to col 4; Figs 2A-2D, lines 40-67) the process, as applied to claims 1-6,8 above and fully repeated herein; Re-claim 7, Ohuchi further teaches wherein providing the workpiece comprises providing the workpiece, wherein the base substrate 10 is a wafer and has a diameter, forming the spacer structure 4 (Fig 3A-3C; col 3, lines 9-58) comprises forming electrically conductive members 4 (col 2, lines 25-30) 9that are electrically connected to terminals of the electronic device, wherein the electrically conductive members have a height of at least 30 microns (col 2, lines 60-65 for 100-150 microns thickness of the post 4), forming the polymer support layer 23 (col 3, lines 25-36) comprises: forming a molding compound 23 along the first major surface of the workpiece; and curing (col 3, lines 25-36) the molding compound to form the polymer support layer 23, removing the portion of the polymer support layer 23 comprises grinding away (col 3, lines 29-36 for polishing to grinding away) the molding compound to expose the electrically conductive members 4, removing at least 50% of a thickness of the base substrate 10 (col 3, lines 22 for 600 micron original thickness of wafer 10 and col 3,lines 36-42 for 200-300 micron thickness after polishing; thus at least 50%)  comprises removing at least 50% of the thickness of the base substrate within the component region of the workpiece, wherein after removing at least 50% of the thickness of the base substrate, a combined thickness of the workpiece and polymer support layer within the component region has a thickness in a range from 200 microns to 300 microns (col 3, lines 36-42).  	Re-claim 7: as described above, Ohuchi already teaches the base substrate comprising a wafer having a diameter and removing at least 50% of the thickness of the base substrate, but lacks mentioning the diameter of at least 200 µm, and removing at least 80% thickness of the base substrate, and wherein the electronic device comprises a high electron mobility transistor.
However, Grivna teaches (at Fig 1A, para 14; Figs 2a-2e, para 18-22) the semiconductor wafer or substrate 100 having a diameter of 100-450 microns; and removing at least 80% of the thickness of the base substrate 100 (para 14 for 800 microns original thickness of the base substrate 100; para 21 for grinding to remove a thickness of the base substrate 100 and to leave a 25-200 micron thickness T1 for the base substrate 100 (thus, for example, by leaving a 100 micron T1 for the base substrate, it would remove 87.5% of thickness of the base substrate).  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention was made to provide the base substrate or wafer comprising the electronic device of Ohuchi by selecting the portion of the prior art's range of  the base substrate or wafer having a diameter of up to 450 microns, which is within the range of applicant's claims of at least 200, and removing at least 80% of the thickness of the base substrate, as taught by Grivna, and wherein the substrate the base substrate including the electronic device of a high electron mobility transistor (HEMT), as taught by Salih.  This is because of the desirability to employ the base substrate or wafer having standard diameter, and to form the base substrate or wafer having a thin thickness so that small and thin semiconductor dies can be manufactured.  This is because of the desirability to form the compound semiconductor device of the high mobility electron transistor used for power application, which HEMT transistor can operate at high voltages.
Furthermore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention was made to select the portion of the prior art's range of diameter and thickness removal, as taught by Grivna, which is overlapping or within the ranges of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).  A prima facie case of obviousness typically exists when the ranges of a claimed parameter overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (6,107,164) taken with Farnworth (7,221,059).
  Ohuchi teaches (at Figs 3A-4C,5; col 3, line 3 to col 4; Figs 2A-2D, lines 40-67) the process, as applied to claims 1-6,8 above and fully repeated herein; Re-claim 7, wherein Ohuchi teaches removing at least 50% of the thickness of the base substrate to provide the second major surface of the workpiece. 
Re-claim 9: Ohuchi already teaches removing at least 50% of the thickness of the base substrate to provide the second major surface of the workpiece, but lacks forming a heat sink along the second major surface of the workpiece.
However, Farnworth teaches forming a heat sink 65 (Figs 6B,6A; col 15, lines 51-67)  along the second major surface 22T of the workpiece 16 after removing at least 505 the thickness of the base substrate 14T,14 (Figs 1G-1H; col 11, line 47 to col 12, lines 64; col 12, lines 41-52 for removing at least 50% thickness in Fig 3I).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process of Ohuchi by forming the heat sink to the second major surface after removing the thickness of the base substrate, as taught by Farnworth. This is because of the desirability to dissipate the heat during operation, thereby improving the reliability of the semiconductor die.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (6,107,164) taken with Salih (2018/0033669).
Ohuchi teaches (at Figs 3A-4C,5; col 3, line 3 to col 4; Figs 2A-2D, lines 40-67) the process, as applied to claims 1-6,8 above and fully repeated herein; Re-claim 10, wherein Ohuchi teaches the base substrate 10 comprising a semiconductor wafer (col 1, lines 7-52; col 2) and the plurality of layers (e.g. 2,3 in Fig 3A, col 3; 11-14 in Figs 2A-2D, lines 40-67) overlying the base substrate, wherein the plurality of layers includes electrodes 2 connected to the semiconductor device.  

However, Salih teaches (at Figs 1-2; paragraphs 36,29-35) removing the thickness of the base substrate 102 (para 36) to form the thin base substrate or wafer comprising a monocrystalline Group 14 wafer (para 29), wherein the base substrate 102 comprises the plurality of layers, wherein the plurality layers includes the heterojunction between semiconductor layers (Figs 1-2; 128,126,124,122; paragraphs 29-32 to 47 for HEMT transistor having heterojunction between the semiconductor layers 128,126,124,122) within the component region, wherein the heterojunction has a corresponding two-dimensional charge carrier gas.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process of Ohuchi by forming the semiconductor device, such as the high electron mobility transistor (HEMT), including the heterojunction between the semiconductor layers, as taught by Salih.  This is because of the desirability to form the compound semiconductor device used for power application, which transistor can operate at high voltages.

Claims 21-26 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (6,107,164) taken with Farnworth (7,221,059).
Re-claim 21, Ohuchi teaches (at Figs 3A-4C,5; col 3, line 3 to col 4; Figs 2A-2D, lines 40-67) a process comprising: providing a workpiece having a first major surface and a second major surface opposite the first major surface, wherein the workpiece includes: a base substrate 10 (Fig 3A); and a plurality of layers (e.g. 2,3 in Fig 3A, col 3; 11-14 in Figs 2A-2D, lines 40-67) overlying the base substrate, wherein the plurality of layers is closer to the first major surface than the second major surface; forming a polymer support layer 23 (Fig 3C, col 3, lines 25-35 for the resin 23 as a polymer material) along the first major surface of the workpiece; removing at least 50% of a thickness of the base substrate 10 (col 3, lines 22 for 600 micron original thickness of wafer 10 and col 3, lines 
Re-claim 21:  Ohuchi already teaches removing the thickness of the base substrate 10 is performed using a first removal technique; whereas claim 21  recites removing the thickness of the base substrate by using the first removal technique and a second removal technique that is different from the first removal technique.
	However, Farnworth teaches (at col 12, lines 28-64;  Fig 1H) removing the thickness of the base substrate by using the first removal technique (col 12, lines 28-40; col 11, line 61 to col 12, line 4 by mechanically thinning) and the second removal technique (col 12, lines 57-64 by etching; col 16, lines 15-20 to 33) that is different from the first removal technique.
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of removing the thickness of the base substrate by using the first removal technique of Ohuchi by further using the second removal technique that is different from the first removal technique, as taught by Farnworth. This is because of the desirability to employ the second removal technique to remove damage to the thinned base substrate, thereby improving the reliability of the workpiece.

	Re-claim 22, Farnworth teaches, where the second removal technique removes the base substrate selectively to the polymer support layer 36P (col 12, lines 28-64; col 11, lines 39-51; Fig 1H for removing the base substrate with the polymer support layer 36P remained; and col 16, lines 25-31 for selectively etching).  

Re-claim 24, wherein the first removal includes grinding away a portion of the base substrate 10 (col 12, lines 28-40 and col 11, lines 61-65 for grinding) and is performed before the second removal technique (col 12, lines 57-64).  
Re-claim 25, Ohuchi teaches, wherein after using the first removal technique, and before using any second removal technique, the polymer support layer 23 is not exposed along the second major surface (col 3, lines 54 to col 4, line 2; Fig 3c and Fig 5 where no resin polymer 23 is charged into the grooves 22).  
Re-claim 26, Ohuchi teaches forming a spacer structure 4 (Fig 3A-3C; col 3, lines 9-58) overlying the plurality of layers before forming the polymer support layer 23.
Re-claim 8, Ohuchi teaches wherein the plurality of layers 2,3 further include a bond pad 4 (col 2, line 23 to col 3, where post 4 is considered as a bond pad 4 for the metal electrode 5 be formed on the bond pad 4), and the process further comprises selectively removing a portion of the polymer support layer 23  to expose the bond pad 4 (Fig 3C-3D; col 3, lines 25-36).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Salih (2018/0033669) taken with Farnworth (7,221,059) and/or Grivna (2018/0254259).
Salih teaches the process, as applied to claims 27-29 above and fully repeated herein; Re-claim 30, wherein Salih teaches removing at least 50% of the thickness of the base substrate 102 (paragraphs 36-37 for removing at least a portion of the base substrate 102) to provide the second major surface of the workpiece. and singulating the workpiece into a plurality of dies 106 (paragraphs 45-46 for singulating; Figs 7-8) after removing at least 50% of the thickness of the base substrate.
Re-claim 30:  Salih already teaches removing at least 50% of the thickness of the base substrate to provide the second major surface of the workpiece, but lacks forming a second polymer support layer along the second major surface.   
However, Farnworth teaches at (Figs 1H-1K; col 12, line 28 to col 14, line 61) further comprising forming a second polymer support layer 38P (Fig 1I, col 12, line 65 to   Grivna teaches forming a second polymer support layer 140a (Fig 2e, para 22) along the second major surface after removing at least 50% of the thickness of the base substrate 102 (paragraph 21 for after removing to leave 25-200 micron thickness of the base substrate 102 from initial thickness of 800 microns at paragraph 14) and before singulating the workpiece (Fig 2f, para 23).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process of Salih by forming the second polymer support layer along the second major surface after removing the thickness of the base substrate and before singulating the workpiece, as taught by Farnworth.  This is because of the desirability to employ the second polymer support layer to provide the support and the planar structure in the back side of the workpiece before singulating the workpiece into the plurality of dies, thereby improving the reliability of the dies.  
 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Salih (2018/0033669), Farnworth (7,221,059) and/or Grivna (2018/0254259), as applied above to claims 30.
Salih teaches the process, as applied to claims 27-29 above and fully repeated herein; Re-claim 32, wherein Salih teaches forming a spacer structure 192 (Fig 1; para 34) over the plurality of layers 122,124,126 ,128 (para 29-31) before forming the first polymer support layer 200 (para 35), and wherein Farnworth and Grivna teach forming the second polymer support layer along the second major surface after removing the thickness of the base substrate and before singulating the workpiece, as applied to claim 30 above, and fully repeated herein.
Re-claims 31 and 32:  Claims 31 further recites reducing a thickness of the first polymer support layer; and Claim 32 further recites removing at least a portion of the first polymer support layer after forming the second polymer support layer.
However, Grivna teaches forming the second polymer support layer 140a (Fig 2e, para 22) along the second major surface after removing the thickness of the base substrate 102 (paragraph 21), and thereafter, removing at least a portion of the first polymer support layer 
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process of Salih by removing at least a portion of the first polymer support layer after forming the second polymer support layer and before singulating the workpiece, as taught by Grivna.  This is because of the desirability to make the workpiece thinner so as facilitate the subsequent step of singulating the workpiece into the plurality of dies, thereby improving the device manufacturing. 


Response to Amendment  
Applicant's Amendment filed August 17, 2021 and remarks thereof with respect to claims   have been considered but are moot in view of the new ground(s) of rejection.

Regarding Ohuchi (6,107,164): 
	Applicant mainly remarked (at 8/17/2021 remark pages 12-13) that 
Ohuchi teaches removing resin 23 that overlies the posts 4 before a backside removal of the wafer 10…, the surface of the resin 23 is polished by a polishing blade 24 to expose the posts as illustrated in FIG. 3D. The back of the wafer 10 is polished by a polishing blade 25 as shown in FIG. 4A…Thus, Ohuchi does not disclose that all of the spacer structure is covered by a polymer support layer when removing at least 50% of the thickness of the base substrate…

	In response, this is noted and found unconvincing.  In another embodiment, Ohuchi further teaches at column  4, lines 13-24 that: 
In the first embodiment, as shown in FIG. 3(d) and 4(a), the resin 23 formed over the surface of the wafer 10 is polished so as to expose the posts 4.  Thereafter, the back of the wafer 10 is polished to expose the grooves 22 from the back of the wafer,  However, the sequence of these may be changed. Namely, the back of the wafer 10 is first polished so as to expose the grooves 22 from the back of the wafer 10.  Thereafter, the resin 23 may be polished so as to make the posts 4 bare.

	Accordingly, Ohuchi prima facie discloses that all of the spacer structure is covered by a polymer support layer when removing at least 50% of the thickness of the base substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822